COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Retired Judge Coleman
UNPUBLISHED




              FAIRFAX COUNTY
                                                                              MEMORANDUM OPINION
              v.     Record No. 1625-14-4                                         PER CURIAM
                                                                                  APRIL 14, 2015
              MATTHEW DOMYANCIC


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (David P. Bobzien, County Attorney; Peter D. Andreoli, Jr., Deputy
                               County Attorney; Karen L. Gibbons, Senior Assistant County
                               Attorney, Jamie M. Greenzweig, Assistant County Attorney, on
                               briefs), for appellant.

                               (Jack T. Burgess; Burgess & Perigard, PLLC, on brief), for
                               appellee.


                     Fairfax County (hereinafter “employer”) appeals a decision of the Workers’

              Compensation Commission (hereinafter “the commission”) finding that the commission erred in

              denying employer’s application on August 23, 2013, asserting a change in condition in Matthew

              Domyancic (hereinafter “claimant”), and in denying employer’s application on November 25,

              2013, seeking a change in claimant’s treating physician.1 Employer also asserts the commission

              erred in finding the employer did not prove claimant’s failure to report a return to work. Finally,




                     
                        Judge Coleman took part in the consideration of this case prior to the effective date of
              this retirement on January 31, 2015.
                     
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Despite employer’s reference to the November 25, 2013 application in its assignment of
              error, it notes in its opening brief that it withdrew its request for a change in treating physicians.
              Accordingly, this issue is now moot.
employer contends the commission erred in denying its request to terminate the outstanding

award for temporary total benefits, effective January 1, 2012.

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion.2 See Domyancic v. Fairfax Cnty., JCN No. 2274883 (Aug. 7, 2014). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




       2
          In asserting the commission erred in finding that employer did not prove claimant’s
failure to report a return to work, employer asserts the commission cannot on the one hand give
employer a credit for the funds received by claimant, and, on the other, conclude the funds did
not constitute income. Because employer did not present this argument to the commission in a
motion to reconsider, and raises it for the first time on appeal, it has waived this argument. See
Williams v. Gloucester Sheriff’s Dep’t, 266 Va. 409, 411, 587 S.E.2d 546, 548 (2003).
                                              - 2-